DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Amendments and remarks, filed on 9/29/2021 with respect to claims 1, 2, 5-12 have been fully considered and are persuasive.  The rejections under 35 USC §112 of claims 1, 3, 11, and 13 and rejections under 35 USC §103 of claims 1, 2, 5 -12 have been withdrawn. 

Allowable Subject Matter

Claims 1, 2, 5 -12 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Referring to the claim 1  the closest prior art of record fails to teach or reasonably suggest that “A system for controlling output of a dynamic lighting scene by a first and a second lighting unit within a common lighting area, the system comprising:   wherein, the illumination modules of the first and second lighting units are configured for outputting the lighting characteristics of the plurality of steps of the dynamic lighting scene in a substantially non-synchronous manner; and wherein at least one of the illumination modules of the first and second lighting units are configured for outputting the lighting characteristics associated with the steps in the sequence of steps of the dynamic lighting scene in a randomized manner, and wherein: (i) the illumination modules of the first and second lighting units are configured to randomly skip over at least one of the steps in the sequence of steps of the dynamic lighting scene during outputting of the dynamic lighting scene; and/or (ii) the illumination modules of the first and second lighting units are configured to randomly vary the time duration of output of at least one of the steps in the sequence of steps of the dynamic lighting scene; and/or (iii) the illumination modules of the first and second lighting units are configured to randomly vary the time duration of output of at least one transition between sequential steps of the dynamic lighting scene.  Hence, claim 1 and depending claims 2, 5-10 are allowed.

Referring to the claim 11  the closest prior art of record fails to teach or reasonably suggest that “A method of controlling output of a dynamic lighting scene by a first and a second lighting unit within a common lighting area, the method comprising steps of:   wherein at least one of the illumination modules of the first and second lighting units are configured for outputting the lighting characteristics associated with the steps in the sequence of steps of the dynamic lighting scene in a randomized manner, wherein: (i) the illumination modules of the first and second lighting units are configured to randomly skip over at least one of the steps in the sequence of steps of the dynamic lighting scene during outputting of the dynamic lighting scene; and/or (ii) the illumination modules of the first and second lighting units are configured to randomly vary the time duration of output of at least one of the steps in the sequence of steps of the dynamic lighting scene; and/or (iii) the illumination modules of the first and second lighting units are configured to randomly vary the time duration of output of at least one transition between sequential steps of the dynamic lighting scene.  Hence, claims 11 and 12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 2, 5 -12 are allowed.

Claims 3, 4 and 13-15 are cancelled by applicant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844